Citation Nr: 0917485	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-15 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for rash under the arms and 
on the groin.  



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from August 1947 to 
August 1951.  

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating action.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2008.  In 
conjunction with that hearing the VLJ granted the Veteran's 
motion of advancement of the case on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).  

In April 2008, the Board denied the claim of service 
connection for coronary artery disease.  The Board remanded 
the Veteran's claim of service connection for a rash under 
the arms and on the groin for further development.  


FINDINGS OF FACT

The medical evidence of record does not establish that the 
Veteran has a rash under the arms and on the groin that was 
incurred in or aggravated by his active service.


CONCLUSION OF LAW

The Veteran does not have a rash under the arms and on the 
groin that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in October 2005 and May 2008, the 
Veteran was furnished notice of the type of evidence needed 
in order to substantiate the claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service medical treatment records, a VA 
examination, the Veteran's testimony before the Board, and 
statements submitted by the Veteran and his representative in 
support of the claim.  The Board also notes that this case 
has been remanded for additional development, to include a VA 
examination in connection with the Veteran's claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A..  


III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the Board notes that the Veteran testified that 
he experienced a rash under the arms and in the groin that 
resulted in exfoliation during service and that the rash had 
been chronic since service.  The RO, however, denied service 
connection because no rash was documented in Veteran's 
service treatment records or in post-service medical records.  

In order to determine if the Veteran has a rash that had its 
onset in or was otherwise due to his active service, the 
Veteran was afforded a VA examination dated in July 2008.  

The examiner indicated that the Veteran's claims file had 
been reviewed in connection with the examination.  The 
medical history and complaints regarding a rash in service, 
and a resulting loss of hair under the arms and in the groin 
area, were noted for the record.  

Upon examination, the Veteran was noted to have scanty and 
sparse axillary hair under both arms without evidence of rash 
or discharge.  The Veteran's groin hairs were indicated to be 
normal in comparison to his age.  

The Veteran was diagnosed with rash of unknown etiology, 
resolved.  With respect whether any current rash was related 
to the Veteran's service, the examiner stated that there is 
no evidence of medical treatment for a rash while the Veteran 
was in the service.  There was also no evidence of a rash in 
the Veteran's rather extensive VA medical records.  

The examiner also noted that a rash did not cause scanty or 
sparse axillary hair, which was indicated to be more likely 
from the Veteran's aging.  

Based on the foregoing, the Board finds that the Veteran's 
claim must be denied.   The Veteran has not been found to 
have a current condition manifested by a rash under the arms 
and on the groin.  

Without a current diagnosis, a claim of service connection 
for such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board also notes 
that the July 2008 VA examiner did not relate a current rash 
disability with the Veteran's service.  

In this regard, the Board also notes that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

In reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  


ORDER

Service connection for a claimed rash under the arms and on 
the groin is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


